t c no united_states tax_court edward turney savage petitioner v commissioner of internal revenue respondent docket no filed date p claimed a dollar_figure overpayment on his return for r applied all of the overpayment to p's assessed tax_liabilities for and thereafter r determined that p was liable for a dollar_figure deficiency for p concedes the deficiency and does not now claim an overpayment for p claims that r improperly determined p's tax_liabilities for and held this court does not have jurisdiction to decide whether r properly determined the assessed liabilities for years not before the court edward turney savage pro_se daniel a rosen for respondent cohen chief_judge this case was assigned to special_trial_judge robert n armen jr pursuant to the provisions of sec_7443a of the internal_revenue_code_of_1986 as amended and rule sec_180 sec_181 and sec_182 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge armen special_trial_judge respondent determined a deficiency in petitioner's federal_income_tax for the taxable_year in the amount of dollar_figure after concessions by petitioner the only issue for decision is whether this court has jurisdiction to decide whether respondent properly applied an overpayment_of_tax for the taxable_year in issue to assessed liabilities for taxable years not in issue in this case we hold that this court does not have jurisdiction to decide this matter findings_of_fact some of the facts have been stipulated and they are so found petitioner resided in new york new york at the time that his petition was filed with the court petitioner made three estimated_tax payments for the taxable_year in issue in the total amount of dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure thereafter on date petitioner requested an extension of time to file his return which request was granted petitioner made an additional dollar_figure payment with that request thus petitioner made payments for in the total amount of dollar_figure petitioner filed his return on date and reported tax thereon in the amount of dollar_figure based on his reported tax and his total payments petitioner claimed an overpayment for in the amount of dollar_figure ie dollar_figure - dollar_figure respondent applied the dollar_figure overpayment to petitioner's assessed tax_liabilities for and as follows year amount applied dollar_figure dollar_figure total dollar_figure petitioner's assessed tax_liabilities for and included interest and penalties on date respondent issued a notice_of_deficiency to petitioner in the notice respondent determined a deficiency in petitioner's income_tax for in the amount of dollar_figure thereafter petitioner filed a timely petition with this court prior to trial petitioner conceded the deficiency determined by respondent in the notice_of_deficiency and the parties filed a stipulation of settled issues to that effect petitioner also concedes that respondent was authorized to apply the dollar_figure overpayment that petitioner claimed on his return to his and taxable years petitioner contends that respondent improperly determined petitioner's tax liabilities----specifically interest and penalties---for and thus according to petitioner some portion of the dollar_figure overpayment is now available as an offset against the agreed deficiency for opinion this court is a court of limited jurisdiction accordingly we may only exercise jurisdiction to the extent expressly permitted or provided by statute henry randolph consulting v commissioner t c ___ ____-s - slip op pincite 95_tc_560 88_tc_1175 thus we have jurisdiction to redetermine a deficiency if a valid notice_of_deficiency is issued by the commissioner and if a timely petition is filed by the taxpayer rule a c 93_tc_22 90_tc_142 insofar as our jurisdiction regarding overpayments is concerned sec_6512 provides if the tax_court finds that there is no deficiency and further finds that the taxpayer has made an overpayment of income_tax for the same taxable_year or finds that there is a deficiency but that the taxpayer has made an overpayment of such tax the tax_court shall have jurisdiction to determine the amount of such overpayment see 110_tc_291 because respondent issued a valid notice_of_deficiency and petitioner filed a timely petition we have jurisdiction to redetermine the deficiency or to determine an overpayment for the year in issue however petitioner concedes the deficiency and he does not now claim an overpayment for the year in issue rather petitioner contends that respondent improperly determined petitioner's assessed liabilities for interest and penalties for and and that as a consequence some portion of the dollar_figure overpayment that petitioner claimed on his return is now available as an offset against the agreed deficiency for we hold however that we lack jurisdiction in this proceeding to review respondent's assessment of petitioner's liabilities for interest and penalties for and our analysis begins with sec_6402 under the general_rule of that section the commissioner is expressly authorized to credit the amount of an overpayment against any_tax liability of the taxpayer sec_6402 however after applying an overpayment against the taxpayer's liability for another taxable_year the commissioner is not precluded from subsequently determining a deficiency for the taxable_year in respect of which the overpayment was originally claimed and allowed 91_tc_85 sec_6512 defines this court's jurisdiction to determine overpayments paragraph of such section serves to deny jurisdiction to the court to restrain or review any credit or reduction made by the secretary under sec_6402 sec_6512 b pursuant to the authority conferred by sec_6402 respondent credited the dollar_figure overpayment claimed by petitioner on his return against his assessed tax_liabilities including interest and penalties for and petitioner contends that his liabilities for interest and penalties for and were improperly determined by respondent however sec_6512 clearly restricts our jurisdiction to decide that matter our holding in this case is supported by an opinion of the court_of_appeals for the second circuit the circuit to which this case is appealable that predates the enactment of sec_6512 b see 996_f2d_607 2d cir sec_6512 was added to the code by the taxpayer_relief_act_of_1997 tra publaw_105_34 111_stat_788 sec_6512 became effective on date see tra sec_1451 111_stat_1054 and is therefore applicable in this case in that case the court_of_appeals for the second circuit indicated that a procedurally valid assessment for a year not before the tax_court generally provides a proper basis for the application of a tax overpayment and precludes jurisdiction by the tax_court to decide the merits of the assessment id pincite see also 77_f3d_637 2d cir in the case before us petitioner does not contest the timeliness or validity of the assessments for and as a procedural matter petitioner seeks rather to have this court decide the merits of those assessments even the court of appeals' opinion in belloff which predates sec_6412 b indicates that we lack jurisdiction to review that matter the present case is distinguishable from winn-dixie stores inc v commissioner supra in that case the taxpayer had agreed to the commissioner's determination for certain years before the court the present years' underpayments the commissioner and the taxpayer had also agreed as to the overpayments for certain years not before the court the prior years' overpayments the taxpayer requested that the commissioner offset the prior years' overpayments against the present years' underpayments however the commissioner refunded the prior years' overpayments including interest thereon calculated at the overpayment rate under sec_6621 to the taxpayer the commissioner later mailed notices of tax due including interest calculated at the underpayment rate under sec_6621 and c for the present years' underpayments the taxpayer paid the present years' underpayments together with interest at the underpayment rate the taxpayer then claimed that the commissioner's failure to offset pursuant to sec_6402 caused the taxpayer to overpay interest for years before the court the present years' overpayments the issue in winn-dixie stores inc was whether the commissioner abused his authority by failing to offset the prior years' overpayments against the present years' underpayments the commissioner argued that pursuant to sec_6512 b this court did not have jurisdiction to decide that matter we agreed that pursuant to sec_6512 this court did not have authority to restrain or review any credit or reduction made by the commissioner under sec_6402 however we held that under the facts of winn-dixie stores inc v commissioner t c pincite we were not being asked to restrain or review a reduction of a refund under sec_6402 the overpayments for prior years had been refunded in full to the taxpayer rather than being reduced through application as a credit against another year's tax we held that the commissioner's determination regarding whether to offset the prior years' overpayments against the present years' underpayments affected the interest due on the present years' underpayments ’ we held that we had jurisdiction to review the taxpayer's claim of an overpayment of interest on underpayments for years before the court and that our jurisdiction to decide the matter was not restricted under sec_6512 b in the case before us petitioner does not contest respondent's determination including the proposed interest calculation on the deficiency for the year in issue unlike winn-dixie stores inc v commissioner supra to the extent petitioner reported an overpayment respondent exercised his discretion under sec_6402 to offset such overpayment against petitioner's assessed liabilities for and in this regard petitioner contends only that respondent improperly determined petitioner's liabilities for interest and penalties for and and that as a consequence some portion of the dollar_figure overpayment that he claimed on his return is available as an offset against the agreed deficiency for however were we to address petitioner's contention on the merits interest on the present years' underpayments was affected because there is no net interest due for the period of mutual indebtedness if the commissioner exercises his authority to offset under sec_6402 see sec_6601 however there is net interest due if there is no offset net interest results in this instance because the rate for calculating interest on overpayments is less than the rate for calculating interest on underpayments see sec_6621 we would effectively be reviewing the credit made by respondent under sec_6402 this we may not do sec_6512 to reflect our disposition of the disputed issue as well as the parties' stipulation of settled issues decision will be entered for respondent if petitioner has in fact overpaid his liabilities for and he may have a remedy in another forum as to those years thus if applicable limitations periods remain open petitioner may file a claim_for_refund for and with the internal_revenue_service and if such claim is denied petitioner may be entitled to sue for a refund in the appropriate federal district_court or the u s court of federal claims see 55_tc_138
